DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 05/31/2022, 06/07/2022, and 07/22/2022 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module configured to…” in claims 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 4-11, 13-18 and 20 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 1, 4-11, 13-18 and 20 are stated below.
Regarding independent Claims 1, 8 and 16, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “scanning an embedded electronic device with a mobile device, wherein the embedded electronic device includes a camera and a plurality of light emitting diodes, wherein the camera is positioned in the center of the embedded electronic device, and the plurality of light emitting diodes are configured in a plurality of rays extending from the camera outward, wherein each row of the plurality of rays of the plurality of light emitting diodes forms a concentric circle with the spacing between each light emitting diode in a same row increasing as a number of the row increases, wherein the embedded electronic device illuminates the light emitting diodes in a distinct pattern to be scanned by the mobile device; communicating an encrypted communication to a server based on the scanning of the embedded electronic device; and performing a transaction based on the encrypted communication when a trust score is above a threshold, wherein the trust score is based on activities of a user” in combination with all the elements of the claims respectively. 
The dependent claims 4-7, 9-11, 13-15, 17-18 and 20 are allowable due to its dependence on independent claims 1, 8 and 16 respectively.


The closest prior art made of record are:
Spencer, III et al. US2015/0278805 teaches a system and method for a user to perform a transaction.  Receiving electronic data from transaction receiver, displaying the received electronic data on the first electronic communication device, sending with a second electronic communication device the received electronic data, a hardware profile, and a user information profile to an authentication server, wherein the user information profile and the hardware profile are associated with the second electronic communication device , the hardware profile comprising user generated data stored on the second electronic communication device , and if the authentication server authenticates the sent hardware profile , the user information profile , the and the received electronic data, performing the transaction with the first electronic communication device.
Oren US2008/0301057 teaches a system and method for conducting commercial transactions comprises an application server that hosts a software application that can be accessed by users to conduct commercial transactions thereon, an application user database of authorized users capable of accessing the application server, each authorised user in the application user database being uniquely identifiable by means of corresponding login name and password, and a proxy server communicable with the application server and accessible by a plurality of registered users from respective mobile phones.
Lee US2010/0079591 teaches a system and method for an infrared surveillance camera, which can prevent that the window gets damp even though there is a difference in temperature between the inside and the outside of the surveillance camera due to a long time operation of the surveillance camera. The window includes: an illumination window mounted on a light path in front of an IR LED arranged around a camera module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY TSANG/
Primary Examiner, Art Unit 2495